The only question is whether there was error in the denial of the motion for a nonsuit. The plaintiff's evidence tended to show that "the defendant had the lumber and bark for the cutting of which suit was brought. From this, the jury could properly infer that the defendant accepted and took the benefit of the plaintiff's labor at the agreed price; or at its value, if, as the plaintiff in his brief asserts, there was a quantum meruit count.
Judgment on the verdict.
PARSONS, J., did not sit: the others concurred. *Page 405